REYNOLDS, P. J.,
(dissenting in part) — 'While I concur in so much of the opinion as holds that the judgment should be reversed and the cause remanded with directions to the circuit court to require defendant to give sufficient security for the payment of installments of maintenance to become payable in the future, and in approving the action of the court in refusing allowance for the expenditures for the -witnesses as to the value of the real estate, and in refusing to allow the attorney a larger fee (although, personally, it seems to me the court could well have allowed the' attorney a larger fee than it did), I cannot concur in that part of the opinion which holds that if the value of the services of the real estate agents who examined the .property at the instance of appellant had been before the court, the court could and should have made an allowance in favor of appellant for these services. I do not think that the decision of the Kansas City Court of Appeals in Burnett v. Freeman, 125 Mo. App. 683, 103 S. W. 121, or that of the Supreme Court in State v. Bell, 212 Mo. 111, 111 S. W. 24, warrant this conclusion. On the contrary I think these two decisions are directly opposed to the view here taken by my learned associates. It is clear from those decisions that if the witnesses had claimed these as fees to be allowed them against the respondent, they would not have been allowed. To now allow them in favor of the appellant, as expenses incurred by her, seems to me but an indirect way of allowing *303them to the witnesses. I find nothing in the statute which authorizes any such allowance, and, as I said above, I think the whole trend of the two decisions referred to is against it. For these reasons I do not concur in that part of the opinion.